Exhibit 3.1 AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF PAULSON CAPITAL (DELAWARE) CORP. This corporation was organized by filing its original Certificate of Incorporation under the name of “Paulson Capital (Delaware) Corp.” with the Secretary of State of the State of Delaware on March 20, 2014. This Amended and Restated Certificate of Incorporation was duly adopted in accordance with Sections 242 and 245 of the General Corporation Law of the State of Delaware. FIRST: The name of this Corporation is “VBI Vaccines Inc.” SECOND: The address, including street, number, city and county, of the registered office of the Corporation in the State of Delaware is 2711 Centerville Road, Suite 400, Wilmington 19808, County of New Castle; and the name of the registered agent of the Corporation in the State of Delaware at such address is Corporation Service Company. THIRD: The nature of the business and of the purposes to be conducted and promoted by the Corporation is to conduct any lawful business, to promote any lawful purpose, and to engage in any lawful act or activity for which corporations may be organized under the General Corporation Law of the State of Delaware. FOURTH: The number of directors of the Corporation shall be fixed by the bylaws of the Corporation. FIFTH: A. Classes and Number of Shares . The total number of shares of stock that the Corporation shall have authority to issue is Two Hundred and Thirty Million (230,000,000). The classes and aggregate number of shares of each class which the Corporation shall have authority to issue are as follows: 1.Two Hundred Million (200,000,000) shares of common stock, par value $0.0001 per share (the “ Common Stock ”); and 2.Thirty Million (30,000,000) shares of preferred stock, par value $0.0001 per share (the “ Preferred Stock ”). B. Blank Check Powers . The Corporation may issue any class of the Preferred Stock in any series. The Board of Directors shall have authority to establish and designate series, and to fix the number of shares included in each such series and the variations in the relative rights, preferences and limitations as between series, provided that, if the stated dividends and amounts payable on liquidation are not paid in full, the shares of all series of the same class shall share ratably in the payment of dividends including accumulations, if any, in accordance with the sums which would be payable on such shares if all dividends were declared and paid in full, and in any distribution of assets other than by way of dividends in accordance with the sums which would be payable on such distribution if all sums payable were discharged in full. Shares of each such series when issued shall be designated to distinguish the shares of each series from shares of all other series. To the maximum extent permitted by the Delaware General Corporation Law, any series or class of Preferred Stock may by vote of the holders of such series of class of Preferred Stock if set forth in the Certificate of Designation of Limitations, Rights and Preferences therefore, amend such series of class of Preferred Stock with or without the vote of any other series or class of stock of the Corporation (including Common Stock). 1 C.
